Citation Nr: 0524930	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  98-08 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected 
total right knee replacement, evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	John R. Smith, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran served on active duty from June 1979 to June 
1982.

This matter arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In June 2005, the RO notified the veteran that a hearing was 
scheduled on July 14, 2005.  The veteran failed to appear for 
his scheduled hearing, and there is no record that a request 
for another hearing was ever made.  Without good cause being 
shown for the failure to appear, no further hearing can be 
scheduled and appellate review may proceed.


FINDING OF FACT

As of November 1, 2000, the veteran's right total knee 
replacement is shown to be productive of pain and swelling; 
it is most recently shown to have extension to 0 degrees and 
flexion to 100 degrees.  


CONCLUSION OF LAW

As of November 1, 2000, the criteria for a rating in excess 
of 30 percent for the veteran's right total knee replacement 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5055, 5256, 5261, 5262 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

This genesis of this claim is summarized as follows: In March 
1989, the Board granted service connection for a right knee 
disability and assigned a 10 percent rating.  In September 
1996, the RO granted a claim for an increased rating, to the 
extent that it granted a 20 percent rating.  The veteran 
appealed the issue of entitlement to an increased rating.  
During the pendency of his appeal, he was hospitalized for a 
total right knee replacement from August 28, 2000 to 
September 1, 2000.  In December 2000, the RO granted service 
connection for total right knee replacement due to traumatic 
arthritis, and assigned a 100 percent rating for the period 
from August 28, 2000 to October 31, 2000, and a 30 percent 
rating as of November 1, 2000.  In November 2003, the RO 
denied a claim of entitlement to a rating in excess of 30 
percent as of November 1, 2000.  In April 2004, the Board 
denied a rating in excess of 20 percent for the veteran's 
right knee disability for the period from March 16, 1995 to 
August 28, 2000, and granted a 30 percent rating for the 
period from July 1, 1997 to August 28, 2000.  The Board also 
determined that a timely notice of disagreement had been 
received as to the RO's denial of the claim for a rating in 
excess of 30 percent for total right knee replacement (as of 
November 1, 2000), and remanded that claim for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  There was no appeal, and the Board's decision 
became final.  See 38 U.S.C.A. § 7104(b) (West 2002).  The 
veteran subsequently perfected his appeal as to his claim for 
a rating in excess of 30 percent for total right knee 
replacement (as of November 1, 2000).  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under 38 C.F.R. § 4.2 (2004), medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  Under 38 C.F.R. § 4.7 
(2004), where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

As for the history of the veteran's right knee disability, 
see 38 C.F.R. § 4.1, service medical records show that in 
1979, he was treated for complaints that included swelling 
and pain.  The diagnoses included chondromalacia patella, 
right, and possible torn ligament.  In May 1982, X-rays 
revealed a lose body in the joint, degenerative joint 
disease, and a probable medial meniscus tear.  VA examination 
reports, dated in 1996 and 1997, contain diagnoses of noting 
moderately severe to severe traumatic arthritis, right knee.  
In August 2000, the veteran underwent a total knee 
arthroplasty (TKA) of the right knee.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

As previously indicated, the veteran's right knee disability 
has been assigned a 30 percent rating as of November 1, 2000.   
The RO has evaluated the veteran's right knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (prosthetic 
replacement of the knee joint) (2004).  Under this diagnostic 
code, 30 percent is the minimum rating.  Chronic residuals, 
consisting of severely painful motion or weakness in the 
affected extremity, are rated at 60 percent.  Intermediate 
degrees of residual weakness, pain, or limitation of motion 
are rated by analogy to diagnostic codes 5256, 5261, or 5262.

The most recent findings are contained in a February 2005 VA 
examination report.  This report shows that the veteran 
complained of right knee pain, popping, and swelling.  He 
stated that he could walk about a block before having to 
stop.  The examiner noted that the veteran was wearing a 
brace, that he also used a cane, and that an infection work-
up was negative.  On examination, there was joint effusion.  
The right knee had extension to 0 degrees and flexion to 100 
degrees.  There was pain past 90 degrees of flexion.  There 
were no motor or sensory deficits, and the right knee was 
stable.  As the most recent findings of record, these 
findings are considered the most probative of the veteran's 
claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board further points out that the relevant findings in 
the February 2005 VA examination report are consistent with 
the majority of the findings in the older medical evidence.  
See e.g., VA progress notes, dated in January 2005 and 
September 2003 (showing 5/5 quadriceps strength and 4/5 
hamstring strength); report from Delta Rehabilitation & 
Sports Medicine, received in February 2004 (noting normal 
strength); June 2003 VA examination report (noting a normal 
motor examination and 5/5 hamstring strength); December 2002 
VA progress note (noting 5/5 hamstring strength).  The Board 
therefore finds that the most recent medical evidence of 
record does not show that appellant has severe painful motion 
or weakness, and that the criteria for a rating in excess of 
30 percent under DC 5055 have not been met.  

A rating in excess of 30 percent is not warranted under the 
criteria in Diagnostic Codes 5256, 5261, or 5262.  See DC 
5055.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of 
the knee), a 40 percent rating is warranted for ankylosis in 
flexion between 10 degrees and 20 degrees.  Ankylosis is 
immobility and consolidation of a joint due to disease, 
injury, surgical procedure.  Shipwash v. Brown, 8 Vet. App. 
218, 221 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (limitation in 
extension of the leg), a 40 percent rating is warranted for 
extension limited to 30 degrees.  A 50 percent rating is 
assigned for extension limited to 45 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262 (impairment of 
the tibia and fibula), a 40 percent rating is warranted for 
nonunion of the tibia and fibula, with loose motion, 
requiring brace.  

A rating in excess of 30 percent is not warranted under 
either DC 5256 or 5261.  The Board first points out that none 
of the recorded ranges of motion dated on or after November 
1, 2000 show that the criteria for a 40 percent rating have 
been met under DC 5261.  In this regard, overall, the 
recorded ranges of motion for the right knee show that the 
veteran's right knee had between 0 and 5 degrees of 
extension, and that flexion was from 50 to 110 degrees.  The 
most recent findings are contained in the February 2005 VA 
examination report, which shows that the right knee had 
extension to 0 degrees and flexion to 100 degrees.  In 
summary, the clinical findings do not show that the veteran 
has any ankylosis of the right knee, or that right knee 
extension is limited to 30 degrees.  The Board therefore 
finds that a rating in excess of 30 percent is not warranted 
under either DC 5256 or DC 5262.  

The Board further finds that a rating in excess of 30 percent 
is not warranted under DC 5262.  Specifically, the evidence 
is insufficient to show loosening of the prosthesis, or 
instability.  See e.g., VA progress notes, dated in February 
and December of 2004, (noting that there was no instability); 
report from Delta Rehabilitation & Sports Medicine, received 
in February 2004 (noting that the knee was stable, and that 
the patella was tracking well); June 2003 VA examination 
report (noting that there was no instability); December 2002 
VA progress note (noting good patellofemoral glide).  

The Board notes that the veteran has complained that he has 
pain and weakness in his right knee.  VA is required to take 
pain symptoms into account, to the extent these symptoms are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. §§ 4.40 
and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this 
case, although he veteran has been noted to use a right knee 
brace, and a cane, the Board's previous discussion of the 
evidence as to strength and stability of the right knee is 
incorporated herein.  The most recent evidence is the 
February 2005 VA examination report, which indicates that 
there are no sensory deficits, and that X-rays show good 
position of the total knee and that the patella appears to be 
tracking well.  See also report from Delta Rehabilitation & 
Sports Medicine, received in February 2004 (noting that the 
knee was stable, and that the patella was tracking well); 
December 2002 VA progress note.  The examiner noted that an 
infection work-up and a bone scan for loosening had both been 
negative, and stated, "I am not sure why he is still having 
pain at this time after his knee replacement."  At the most 
recent VA examination, there was pain with flexion past 90 
degrees; limitation of flexion to 90 degrees would not 
support a rating higher than the current 30 percent.  In 
summary, when the range of motion in the right knee is 
considered together with the evidence showing functional 
loss, to include the findings pertaining to neurologic 
deficits, muscle strength, and the lack of evidence of muscle 
atrophy, the Board finds that there is insufficient evidence 
to support a conclusion that the loss of motion in the right 
knee more nearly approximates the criteria for a 40 percent 
rating under DC 5261, even with consideration of 38 C.F.R. §§ 
4.40 and 4.45.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in 
September 2004, (hereinafter "VCAA notification letter") 
that informed him of the type of information and evidence 
necessary to support his claim.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statement of the case (SSOC), he 
was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Form 21-4138) 
for all evidence that he desired VA to attempt to obtain.  
Moreover, the SOC included the text of 38 C.F.R. § 3.159, 
from which the Court drew the fourth element.

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

As for the timing of the section 5103(a) notice, the Board 
notes that Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004), requires that section 5103(a) notice be given before 
an initial, unfavorable RO decision.  Nonetheless, the Board 
notes that the Court explicitly stated that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the AOJ decision: "[W]e do not hold that . . . [a] case in 
which pre-AOJ-adjudication notice was not provided . . . must 
be returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ." Pelegrini at 120.  In this 
case, the RO did not send a section 5103(a) notice between 
the request for an increase in October 2002 and the November 
2003 decision that is the subject of this appeal.  The Board 
concludes that the timing of the section 5103(a) notice in 
this case is not prejudicial to the veteran, however, as he 
had an ongoing appeal concerning the evaluation of his knee 
disability before the assignment of the 100 percent and 30 
percent ratings following his knee replacement surgery, and 
he has had otherwise appropriate notice and process 
concerning the current disability evaluation, as well as 
ample opportunity to provide evidence and information 
concerning his claim.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has also 
been notified that his records from the Social Security 
Administration are unobtainable.  See statement of the case; 
Board's April 2004 decision.  He has been afforded VA 
examinations.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  Based on the foregoing, the Board 
finds that the veteran has not been prejudiced by a failure 
of VA in its duty to assist, and that any violation of the 
duty to assist could be no more than harmless error.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

As of November 1, 2000, a rating in excess of 30 percent for 
right total knee replacement is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


